Citation Nr: 0949039	
Decision Date: 12/31/09    Archive Date: 01/13/10

DOCKET NO.  07-05 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
temporomandibular joint disease (TMJ) with headaches.

2.  Entitlement to service connection for TMJ with headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
March 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Boston, Massachusetts, Regional Office (RO), which found no 
new and material evidence to reopen the Veteran's claim.

The Board notes that in his February 2007 VA-9 substantive 
appeal, the Veteran appealed the denial of claims for TMJ and 
for posttraumatic stress disorder (PTSD).  As service 
connection was granted for PTSD in October 2007, that matter 
is no longer before the Board.

In June 2007, the Veteran was afforded a Decision Review 
Officer (DRO) hearing.  A transcript of that hearing is of 
record in the Veteran's claims file.  

The issue of entitlement to service connection for TMJ with 
headaches is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  A rating action in April 2002 denied service connection 
for TMJ.  The Veteran was notified of this action, did not 
file a timely appeal, and the decision became final.

2.  Evidence submitted since the April 2002 rating action, 
when considered by itself or in connection with evidence 
previously assembled, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for a TMJ with headaches. 




CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for TMJ with 
headaches.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.104, 3.156(a), 3.159 (2009). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Notice should be sent prior 
to the appealed rating decision or, if sent after the rating 
decision, before a readjudication of the appeal.  A 
Supplemental Statement of the Case, when issued following a 
notice letter, satisfies the due process and notification 
requirements for an adjudicative decision for these purposes.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in September 2002, 
prior to the date of the issuance of the appealed January 
2005 rating decision.

The Board further notes that, in April 2006, the Veteran was 
notified that a disability rating and an effective date for 
the award of benefits are assigned in cases where service 
connection is warranted.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Specific to requests to reopen, the Veteran must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran 
was notified of this criteria in December 2003.

Given the Board's favorable disposition of the claim to 
reopen, the Board finds that all notification and development 
actions needed to fairly adjudicate this aspect of the appeal 
have been accomplished. 

Laws and Regulations

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of the 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2009).  If a claim of entitlement to 
service connection has been previously denied and that 
decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim. 38 U.S.C.A. § 5108 (West 2002); 
see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened. See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  For purposes of determining whether new and material 
evidence has been received to reopen a finally adjudicated 
claim, the recently submitted evidence will be presumed 
credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curium) (holding that the "presumption of 
credibility" doctrine continues to be precedent).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. 38 C.F.R. § 3.156(a) 
(2009).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision." Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held, however, that evidence that is merely cumulative of 
other evidence in the record cannot be new and material even 
if that evidence had not been previously presented to the 
Board.  Anglin v. West, 203 F.3d 1343 (2000).

Analysis

As noted above, service connection for TMJ claimed as jaw and 
headaches was denied in an April 2002 rating decision.  The 
Veteran was notified of this decision and of his appeal 
rights at that time and did not appeal the decision.  It was 
held that there was no evidence of continuity of care or of 
an established relationship between the Veteran's in-service 
tooth extraction and his current condition.  The April 2002 
rating decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.201, 20.302.

A July 2003 statement was interpreted by the RO as a request 
by the Veteran to reopen his claim for entitlement to service 
connection for TMJ.  Evidence added to the record since the 
April 2002 rating decision includes additional service 
personnel records, a statement in support of the Veteran's 
claim dated in August 2003 and a transcript from the 
Veteran's June 2007 DRO hearing.  Also added to the Veteran's 
record were private treatment notes from the Veteran's 
dentist, J.S., dated in April 1996 which show that the 
Veteran had a history of jaw popping and dislocation of his 
jaw due to wisdom teeth extraction, and a letter from J.S. 
stating that the Veteran had TMJ due to a trauma from third 
molar extractions. 

Based on a comprehensive review of the record, the Board 
finds the evidence added since the April 2002 rating decision 
regarding the Veteran's service connection claim is new and 
material.  While all of the evidence submitted is new, the 
Board finds that the Veteran's dentist's treatment notes and 
letter are material as they suggest a link between the 
Veteran's service and his current condition and thus relate 
to an unestablished fact necessary to substantiate the claim.  
Therefore, the Veteran's claim is reopened.  In light of the 
decision below, the Board finds the Veteran is not prejudiced 
by review of the service connection claim on the merits.


ORDER

New and material evidence has been received to reopen the 
claim for service connection for TMJ with headaches; to this 
extent the appeal is granted.


REMAND

Following a review of the Veteran's claims file, the Board 
finds that further development is required prior to the 
adjudication of the Veteran's claims.

The Veteran asserts that service connection is warranted for 
TMJ.  He claims that his jaw was dislocated during his 
multiple wisdom tooth extractions and maintains that since 
that time he has suffered from TMJ and headaches.  The 
Veteran's service treatment records show that in December 
1968, teeth numbers 16 and 17 were extracted and that the 
Veteran had luxation of the mandible which was reduced 
without difficulty.  

In February 2002, the Veteran was afforded a VA examination.  
The examiner did not review the Veteran's service or post-
service treatment records before examining the Veteran and 
there is no opinion as to whether it was as least as likely 
as not that the Veteran's current TMJ was due to service.  
Where, after a review of the available evidence, the VA 
determines that the evidence of record does not contain 
competent medical evidence to decide the claim, the Veteran 
must be provided with a medical examination when it is 
established that the Veteran suffered an injury in service.  
38 C.F.R. § 3.159(c)(4)(B).  The Veteran should be afforded a 
VA examination in order to obtain an opinion as to whether 
the Veteran's TMJ is related to the injury shown in service.  
Therefore, the Board finds additional development is required 
prior to appellate review.
+9

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the Veteran for his TMJ.  
After the Veteran has signed the 
appropriate releases, those records should 
be obtained and those records not already 
associated with the claims file should be 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If records 
identified by the Veteran cannot be 
obtained, a notation to that effect should 
be inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow him the opportunity to 
obtain and submit those records for VA 
review.

2.  The Veteran should be scheduled for a 
VA dental examination to determine whether 
he suffers from TMJ as a result of his in-
service wisdom tooth extraction.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that the record 
review and history took place should be 
included in the report of the examiner.  
Based on a review of the record and an 
examination of the Veteran the physician 
should offer an opinion as to whether it 
is at least as likely as not (50 percent 
probability or greater) that the Veteran 
has TMJ which had its onset during service 
or is related to service.  

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent, must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed.  
All applicable laws and regulations should 
be considered.  If any benefit sought 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


